 

Exhibit 10.2

Summary of Unwritten Employment Arrangement with John Rice

 

On August 8, 2017, Sigma Labs, Inc., a Nevada corporation (the "Company"),
entered into an “at will” unwritten employment arrangement with John Rice,
effective as of August 1, 2017, pursuant to which Mr. Rice serves as the
Company's interim Chief Executive Officer and interim principal executive
officer. Under the employment arrangement, Mr. Rice is entitled to receive a
monthly salary of $9,000, and he is eligible to receive medical and dental
benefits, life insurance, and long term and short term disability coverage.
Further, Mr. Rice is eligible under his employment arrangement to participate in
the Company’s 2013 Equity Incentive Plan, with equity compensation to Mr. Rice
to be determined by the Company's Compensation Committee at a later date. 

 

 